Citation Nr: 0516544	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-11 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to June 
1967.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a March 2003 decision by the RO in Hartford, 
Connecticut.

In January 1969 the RO denied service connection for a heart 
condition, diagnosed as a systolic murmur.  A review of the 
March 2003 decision reflects that the RO determined that the 
hypertension was separate from the veteran's systolic murmur 
and based its decision on a de novo review of the record.  
The Board concurs.  Thus, the issue is as stated on the title 
page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran claims that he currently has hypertension, which 
began in service. Service medical records (SMRs) reflect that 
at the time of the entrance examination the veteran had a 
history blood high blood pressure during one examination.  
The entrance evaluation showed a blood pressure reading of 
130/74.  In March 1967 he was evaluated for possible cardiac 
problems related to a systolic heart murmur.  His blood 
pressures were 150/70, 130/70 and Grade III/VI systolic 
ejection murmur was demonstrated.  A November 1968 VA 
examination showed blood pressure readings of 150/70, 150/70, 
and 160/70.  Private medical records indicated that 
hypertension was diagnosed in 1999.  In view of these facts, 
the Board is of the opinion that a specialized examination is 
warranted.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain any 
additional private and VA medical records 
pertaining to the veteran's elevated 
blood pressure readings prior to June 
1999.

2.  A VA examination should be conducted 
by a specialist in cardiovascular 
disorders to determine the nature, 
severity and etiology of the veteran's 
hypertension.  The claims file should be 
made available to the examiner for review 
and the examination report should reflect 
that this was done.  

Any necessary tests and studies should be 
conducted.   The examiner is requested to 
obtain a detailed clinical history of the 
veteran's hypertension.  Following the 
examination, the examiner is requested to 
render an opinion as to whether it is as 
likely as not (50 percent probability or 
greater) that the veteran's hypertension 
is related to service or manifested 
within a year thereafter.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




